Citation Nr: 0811358	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  04-07 426A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bronchopulmonary 
disease, to include chronic obstructive pulmonary disease 
(COPD), emphysema and asthmatic bronchitis.

2.  Entitlement to an initial compensable evaluation for 
service-connected asbestos-related pulmonary disability.

3.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for additional lung disability claimed as the result 
of VA medical treatment.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and son-in-law
ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from February 1944 to 
January 1946.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The issue of entitlement to an initial compensable evaluation 
for a pulmonary disability is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  It is at least as likely as not that the appellant's 
bronchopulmonary disease is etiologically related to his 
active service.

2.  In August 2004, prior to the promulgation of a decision 
in the appeal, the appellant withdrew his appeal as to the 
issue of entitlement to benefits under 38 U.S.C.A. § 1151 for 
additional lung disability.


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the appellant, his current 
bronchopulmonary pathology, including COPD, emphysema and/or 
asthmatic bronchitis, is the result of disease or injury 
incurred during active military service.  38 U.S.C.A. §§ 101, 
1101, 1110, 1111, 1112, 1113, 1131, 1132, 1137, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).

2.  The criteria for withdrawal by the appellant of his 
Substantive Appeal on the issue of entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for additional 
lung disability claimed as the result of VA medical treatment 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA), VA has specified 
duties to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, the regulations implementing this law 
are applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date.  VAOPGCPREC 7-2003.  

As will be discussed below, the Board finds that service 
connection for bronchopulmonary pathology is warranted; 
therefore, a full discussion of whether VA met these duties 
is not needed.  It is important to note, however, that VA has 
provided notice with respect to the initial disability rating 
and effective date elements of a claim in March 2006.  In 
addition, a discussion of the duty to assist is not required 
for a withdrawn claim.

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A. Service connection claim

Service connection may be granted for a chronic disability 
resulting from a disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131.  
To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

The appellant maintains that his current pulmonary pathology, 
to include COPD, emphysema and asthmatic bronchitis, is 
etiologically related to his service as a fireman in boiler 
rooms on an aircraft carrier while in service.  The appellant 
testified at his August 2004 personal hearing at the RO that 
his work in the boiler room of a Navy ship caused him to be 
exposed to asbestos and that said exposure has resulted in 
his current pulmonary difficulties.

Review of the evidence of record reveals that the appellant 
underwent a VA medical examination in February 2004; the 
examiner did not have access to the appellant's claims file.  
The examiner noted that the appellant had developed 
calcifications of his pleura, especially on the right, but 
also on the left.  The examiner stated that these were 
definite evidence of exposure to asbestos.  The examiner also 
noted that the appellant had been a smoker.  The examiner 
rendered a clinical impression of chronic severe 
bronchopulmonary disease and emphysema with asthmatic 
bronchitis most likely secondary to smoking.  The examiner 
furthered opined that the calcification in the appellant's 
pleura indicated exposure to asbestos and that the appellant 
had developed an inflammatory response to it.

While this examiner was competent to render a medical 
opinion, this opinion was apparently rendered by the examiner 
without a comprehensive review of the record and it is 
therefore of limited probative value.  Cf. Shipwash v. Brown, 
8 Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 
339-340 (1995) (regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full 
access to and review of the veteran's claims folder and 
medical record history to ensure accurate opinions regarding 
etiology of disorders and diseases).

First, it is unknown what medical records were used in 
arriving at the opinion, and it appeared that it was based, 
at least in part, on a history and information given by the 
appellant.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
Furthermore, the facts underlying the opinion are unknown.  
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (it is 
error to reject a medical opinion solely on the basis that 
the medical opinion was based on a history given by the 
veteran).  These factors diminish the probative value of this 
opinion.  

The appellant underwent another VA medical examination in 
January 2006; the examiner reviewed the claims file.  After 
reviewing the claims file and examining the appellant, the 
examiner concluded that the appellant's current chronic 
pulmonary disease was most likely due to asbestos exposure 
rather than due to his many years of smoking cigarettes.  The 
examiner stated that the appellant had all the clinical 
features of a pulmonary asbestosis, including radiographic 
features of interstitial fibrosis with pleural plaques and 
fibrohyaline nodular lesions.  The examiner concluded that 
the appellant's chronic pulmonary disease was most likely 
secondary to asbestos exposure during military service.

The appellant subsequently underwent another VA medical 
examination in September 2006; it is unclear whether or not 
the examiner reviewed the claims file.  The examiner noted 
that the appellant had been diagnosed with both COPD likely 
from smoking, and changes on imaging consistent with 
pulmonary asbestosis.  The examiner noted that the appellant 
had not been able to perform pulmonary function tests for 
many years.  CT scans showed post-surgical changes in the 
right upper lobe associated with a right upper lobe partial 
resection.  Mild emphysema was noted, as were calcified 
pleural plaques in the medial right upper lobe and posterior 
left base.  There were also nodular changes in the left apex 
inferior portion of the left major fissure and peripheral 
right base.  There were some non-calcified pulmonary nodules 
seen in the left upper and lower lobes.  The examiner 
concluded that it was likely a combination of these things 
that was causing the appellant's dyspnea.  However, the 
examiner went on to state that, because no pulmonary function 
studies could be obtained from the appellant, there was no 
objective data to support any statement allocating a 
percentage of the appellant's dyspnea to one condition or the 
other.  

Medical opinions that are speculative, general, or 
inconclusive in nature do not provide a sufficient basis upon 
which to support a claim.  38 C.F.R. § 3.102; see also Bloom 
v. West, 12 Vet. App. 185, 187 (1999); Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 
521, 523 (1996).  Thus, this opinion, too, is of little 
probative value.

The appellant's claims file was reviewed by a VA doctor in 
July 2007.  This review indicated that the appellant had 
stopped smoking cigarettes in 1970, when he was 45 years old.  
It was noted that pulmonary function testing from April 2006 
was more suggestive of an obstructive process such as 
emphysema/COPD than a restrictive process such as asbestosis.  
A 2006 CT scan was said to not demonstrate significant 
fibrotic changes within the lung parenchyma.  The reviewer 
did not feel that the appellant's x-rays over the years 
showed a significant progression as would be seen with 
asbestosis.  The reviewer concluded that the appellant's 
current respiratory problems were less likely than not caused 
by asbestos exposure while he was in the military.  The 
reviewer also opined that it was less likely that the 
appellant's asbestos exposure significantly contributed to 
the appellant's current respiratory condition.

Thus, the evidence of record contains a probative medical 
opinion in support of the appellant's contention and a 
probative medical opinion that does not support the 
appellant's contention.  Having carefully considered the 
appellant's contentions in light of the evidence of record 
and the applicable law, the Board finds that the weight of 
such evidence is in approximate balance and the claim will be 
granted on this basis.  38 U.S.C.A § 5107(b) (West 2002); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. 
Brown, 5 Vet. App. 413, 421 (1993) (Observing that under the 
"benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

As previously, noted, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease occurred in service.  38 C.F.R. § 3.303(d).  When 
determining whether there was an in-service incurrence or 
aggravation of a disability in service connection claims, due 
consideration shall be given to the places, types, and 
circumstances of the veteran's service as shown by his  
service record, the official history of each organization in 
which the veteran served, the veteran's medical records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. 
§ 1154(a). 

The appellant is currently service-connected for pleural 
calcification of both lungs secondary to asbestos exposure in 
service.  In this case, there is conflicting evidence as to 
whether the appellant's bronchopulmonary pathology is a 
byproduct of his years of smoking cigarettes or is a result 
of his in-service exposure to asbestos.  Another possibility 
is that the appellant's post-service bronchopulmonary 
pathology is etiologically related to both of those things.  
Essentially, there are medical personnel who have opined that 
the appellant's bronchopulmonary pathology could well be 
related to the appellant's in-service exposure to asbestos or 
not; there is no definitive opinion on record concerning the 
etiology of the appellant's current bronchopulmonary 
pathology.  

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 
In determining whether service connection is warranted for 
disease or disability, VA must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Based on the above, the Board finds that the evidence is in 
equipoise as to whether the appellant currently has 
bronchopulmonary pathology that was incurred as a result of 
his in-service experiences.  Consequently, reasonable doubt 
should be resolved in favor of the appellant and service 
connection for bronchopulmonary pathology, including COPD, 
emphysema and asthmatic bronchitis, is granted.

B. 38 U.S.C.A. § 1151 claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).

The evidence of record shows that the appellant withdrew his 
appeal for his claim of entitlement to 38 U.S.C.A. § 1151 
benefits for additional lung disability, in a signed written 
statement submitted in August 2004; this was prior to a 
promulgation of a decision in the appeal.  

The appellant has withdrawn his appeal as to the claims of 
entitlement to 38 U.S.C.A. § 1151 benefits for additional 
lung disability.  Hence, there remain no allegations of 
errors of fact or law as to this particular issue for 
appellate consideration.  

Accordingly, the Board does not have jurisdiction to review 
the appeal of this 38 U.S.C.A. § 1151 claim and this 
particular claim is dismissed.



ORDER

Service connection for bronchopulmonary pathology, including 
COPD, emphysema and asthmatic bronchitis, is granted.

The appeal for the claim of entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 for additional lung disability 
claimed as the result of VA medical treatment is dismissed.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED for action as described below.

In the decision, above, the appellant was granted service 
connection for a pulmonary disability.  Thus, the issue of an 
initial compensable evaluation for pleural calcifications 
secondary to asbestos exposure must be remanded so that all 
pulmonary pathology might be considered before a disability 
evaluation is assigned.

A recent decision of the United States Court of Appeals for 
Veterans Claims (Court) has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.  
On remand, readjudication should reflection consideration of 
staged ratings.  See also Fenderson v. West, 12 Vet. App. 119 
(1999).

The medical evidence of record is insufficient for the Board 
to render a decision on the current severity of any service-
connected pulmonary pathology on appeal.  The evidence 
contained in the claims folder is also inadequate for 
determining the degree of social and industrial 
inadaptability attributable to the service-connected 
pulmonary pathology.  

The considerations described above require a search for 
relevant medical records and further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In 
addition, the duty to assist includes obtaining medical 
records and examinations where indicated by the facts and 
circumstances of an individual case.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill its 
statutory duty to assist the appellant to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

In light of the above considerations, and in order to ensure 
that the diagnostic criteria and nomenclature embodied in the 
regulations will be utilized in determining whether the 
appellant is entitled to any increased evaluation for his 
service-connected pulmonary disabilities, the case is 
REMANDED for the following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2007) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2007) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate his claim, what part of such 
evidence he should obtain and what part 
the Secretary will attempt to obtain on 
his behalf, the types of evidence he may 
submit to demonstrate the worsening or 
increase in severity of the service-
connected disability(ies), the effects of 
service-connected pulmonary disability on 
his daily life and employment, and notify 
the veteran of the criteria under the 
Diagnostic Code which will be used to 
evaluate his disability, as well as any 
alternate Diagnostic Codes which might be 
applicable.  See Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

The appellant should be told to submit 
all pertinent evidence regarding his 
claim he has in his possession.

2.  The AMC/RO should obtain from the 
veteran the names and addresses of all 
private physicians and/or medical 
facilities that have provided him with 
any treatment for his claimed condition 
since 2002, and secure all available 
relevant reports not already of record 
from those sources.  To the extent there 
is an attempt to obtain any of these 
records that is unsuccessful, the claims 
file should contain documentation of the 
attempts made.  The veteran and his 
representative should also be informed of 
the negative results and be given 
opportunity to secure the records.

3.  All pertinent VA medical treatment 
records for the appellant not already of 
record from 2002 to the present, 
including all imaging reports and 
pulmonary function test reports, should 
be identified and obtained.  These 
records should be associated with the 
claims file.  If there are no records, 
documentation used in making that 
determination should be included in the 
claims file.

4.  The AMC/RO should also schedule the 
appellant for VA examination by an 
appropriate physician to identify the 
nature and severity of his 
bronchopulmonary pathology.  The claims 
file, a copy of the current respiratory 
system rating regulations and a copy of 
this remand should be made available to 
the examiner.  The examiner must state 
whether the claims file was reviewed.  
The examiner should describe in detail 
the objective manifestations of the 
service-connected pulmonary pathology 
since 2002.

The examination should include pulmonary 
function tests, if possible, and any 
other tests or studies deemed necessary.  
If the appellant is deemed unable to 
adequately perform such tests, the 
examiner should estimate what the 
appellant's FEV-1, FEV-1/FVC and/or DLCO 
(SB) would be in terms of percent 
predicted.  The examiner should also 
estimate the appellant's maximum exercise 
capacity in terms of mls/kg/min oxygen 
consumption.  All positive findings, PFTs 
and x-rays results should be discussed 
and any functional impairment 
attributable to the pulmonary disability 
should also be described, including a 
full description of the affects of the 
disability upon the appellant's ordinary 
activity.  

5.  The AMC/RO should review the claims 
file and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

6.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the appellant's 
claim.  The readjudication should 
reflect consideration of all the 
evidence of record and be accomplished 
with application of all appropriate 
legal theories, including all pertinent 
versions of the regulations and all 
applicable Diagnostic Codes.  

7.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the initial rating issue 
currently on appeal.  Readjudication 
should reflect consideration of staged 
ratings.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


